Affirmed and Opinion filed November 22, 2011.




                                           In The

                       Fourteenth Court of Appeals

                                   NO. 14-10-00975-CR

                             DANNY MCBRIDE, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                        On Appeal from the 339th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1193223



                                       OPINION

       A jury convicted appellant of aggravated assault, and the trial court sentenced him
to 45 years‘ confinement. Appellant challenges his conviction in four issues, arguing that
the evidence is legally insufficient to support his conviction, and that the trial court erred
by allowing the State to ask punishment questions during voir dire, denying his motion to
suppress, and refusing to submit a jury charge on the issue of self defense. We affirm.

                                       BACKGROUND

       Appellant was employed as a driver for a delivery company in Houston.
Appellant‘s supervisor, Arthur Hines, fired appellant after two weeks of work. Appellant
had paid part of a security deposit for a radio, which he did not return to the company.
When appellant entered the company‘s premises on November 13, 2008, he was told he
would not receive the $20 deposit. Appellant then ―got to swearing and cussing and
calling everybody an MF and calling [Hines] the N word. And it just went on and on.‖
Hines left the office but appellant followed him outside and into a warehouse, getting
very close to Hines and spitting in his face. After two or three minutes, Hines grabbed a
banding machine, which is ―like a big stapler‖ — a ten-inch flat piece of steel with a steel
handle. Hines testified, ―I told him if he didn‘t get out of my face, I was going to hit him
upside his head.‖

       Appellant then went to his car while Hines returned to his office. Hines was
talking to some drivers over his radio when appellant reentered the office. Appellant was
holding a pistol ―down by the side of his leg.‖ Appellant told Hines that he would blow
Hines‘s brains out, and appellant told another employee, Gregory Kitchen, ―I‘m going to
kill this nigger.‖ Hines explained, ―I felt threatened that he might shoot me or might
shoot one of the other people in the office.‖ Kitchen testified, ―[A]t one point [appellant]
raised the gun up towards Mr. Hines‘ head with his finger on the trigger.‖ Hines testified
he ―never saw him raise [the gun].‖

       Appellant eventually left. On the following day, Officer Jacko Ruiz arrested
appellant after he observed appellant walking on the wrong side of the street when a
sidewalk was present. See Tex. Transp. Code Ann. § 552.006 (Vernon 2011). Ruiz
found a pistol in appellant‘s waistband, and the pistol was admitted into evidence at trial
after the court denied appellant‘s motion to suppress. Kitchen testified that the pistol
appeared to be the same one appellant had used the day before.

                            SUFFICIENCY OF THE EVIDENCE

       In his third issue, appellant argues that the evidence is legally insufficient to
sustain his conviction because there was ―no evidence that appellant threatened [Hines]
by using and exhibiting a handgun.‖
                                             2
       When reviewing the sufficiency of the evidence, we view all of the evidence in the
light most favorable to the verdict and determine whether, based on that evidence and any
reasonable inferences from it, any rational fact finder could have found the elements of
the offense beyond a reasonable doubt. Gear v. State, 340 S.W.3d 743, 746 (Tex. Crim.
App. 2011) (citing Jackson v. Virginia, 443 U.S. 307, 318–19 (1979)). The jury is the
exclusive judge of the credibility of witnesses and the weight of the evidence. Isassi v.
State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010). Thus, we defer to the jury‘s
responsibility to fairly resolve conflicts in the evidence, and we draw all reasonable
inferences from the evidence in favor of the verdict. Id.

       A person commits aggravated assault if he or she commits assault and uses or
exhibits a deadly weapon during the commission of the assault. Ferrel v. State, 55
S.W.3d 586, 589 (Tex. Crim. App. 2001); Banargent v. State, 228 S.W.3d 393, 397 (Tex.
App.—Houston [14th Dist.] 2007, pet. ref‘d). Appellant concedes that his ―words could
be interpreted as a threat of imminent bodily injury‖ — that is, an assault, see Tex. Penal
Code Ann. § 22.01(a)(2) (Vernon 2011) — but he argues that he ―used his mouth to
convey those threats and not the pistol.‖ Thus, appellant challenges the sufficiency of the
evidence to support the jury‘s finding on the element of ―uses or exhibits a deadly
weapon during the commission of the assault.‖ See Tex. Penal Code Ann. § 22.02(a)(2)
(Vernon 2011).

       The evidence establishes that appellant held a gun at his side while telling Hines
he would blow Hines‘s brains out. Appellant said he would kill Hines, and Kitchen
testified that appellant raised the gun to Hines‘s head with a finger on the trigger. The
evidence in this case clearly is sufficient to support a finding beyond a reasonable doubt
that appellant used or exhibited a deadly weapon during the assault. See, e.g., Villatoro v.
State, 897 S.W.2d 943, 945 (Tex. App.—Amarillo 1995, pet. ref‘d) (sufficient evidence
existed when defendant pointed a deadly weapon at complainant); Gaston v. State, 672
S.W.2d 819, 821 (Tex. App.—Dallas 1983, no pet.) (sufficient evidence existed when

                                             3
defendant held the shotgun by his side and pointed toward the floor and never verbally
threatened complainant); May v. State, 660 S.W.2d 888, 889 (Tex. App.—Austin 1983)
(sufficient evidence existed when defendant displayed the shotgun and pointed it in
complainant‘s general direction), aff’d, 772 S.W.2d 699 (Tex. Crim. App. 1984); see also
Dickerson v. State, 745 S.W.2d 401, 403 (Tex. App.—Houston [14th Dist.] 1987, pet.
ref‘d) (―The pointing of a gun alone establishes the threat.‖).1

        Appellant‘s third issue is overruled.

                                               VOIR DIRE

        In his first issue, appellant argues that the trial court erred by permitting the State
to ask venire members multiple questions related to punishment and discussing
punishment issues during voir dire, thus ―implicitly suggesting that he had prior criminal
convictions.‖

        During the State‘s voir dire, the following exchange occurred:

        JUROR NO. 51: Is the person‘s previous record — does that come into
        play in a case like this?

        THE STATE: Usually never. And I can‘t comment on anybody‘s previous
        record or lack thereof, and you won‘t hear it in trial unless the Judge deems
        that it‘s available to come in. And that‘s really all I want to say about it,
        because I don‘t want to prejudice too much.

        Now suppose with me for a minute that we have a trial and you find the
        defendant guilty. Not this particular defendant. Just — we‘ll just use a
        hypothetical situation. . . .

                            *                        *                        *


        1
           Appellant contends there are ―gross inconsistencies in the testimony of the two witnesses
present at the time of the alleged assault‖ because Kitchen testified that appellant raised the gun and
Hines testified that he did not see appellant raise the gun. We disagree with this contention. Hines
testified that he turned away from appellant at one point. Thus, Hines‘s testimony that he did not see
appellant raise the gun did not necessarily contradict Kitchen‘s testimony. Regardless, we defer to the
jury‘s resolution of any such conflicts in the testimony and issues of credibility. See Isassi, 330 S.W.3d at
638.
                                                     4
You find this person guilty beyond a reasonable doubt, so they‘re guilty.
And then it‘s up to you. In this case the Judge is going to be deciding
punishment, so we don‘t need to worry about that as much. But I would
like to know — and again, you‘re not going to know what a person‘s
criminal record is, most likely, if they have one or not. You‘re not going to
know any of the mitigating circumstances of that person‘s life necessarily
until you start — you know, you might hear some of that if you‘re deciding
the punishment. But especially for guilt or innocence, you‘re not going to
hear any of that.

DEFENSE COUNSEL: Your Honor, may I approach for a second?

THE COURT: You may.

(At the bench)

DEFENSE COUNSEL: Judge, it seems like we‘re getting — we shouldn‘t
be getting into any issue about punishment. And by addressing any issues
regarding history, it creates an implication that there is one.

THE STATE: I was asked specifically by a juror, and I think I negated that.

THE COURT: You did good in negating it, but now you‘re belaboring the
point.

THE STATE: Then I‘ll stop.

(Continuing in jury‘s hearing)

THE STATE: Now, in general, when we‘re trying to decide what to do
with someone if you find him guilty, Juror No. 1, is for anybody that‘s
guilty of a crime, is punishment or rehabilitation more important?

DEFENSE COUNSEL: Your Honor, may I approach again?

THE COURT: You may.

(At the bench)

DEFENSE COUNSEL: Again, there shouldn‘t be any voir dire at all on the
issue of punishment if the Court is going to determine punishment.

THE STATE: What I‘m getting at, Judge, is in the criminal justice system,
in general, if they feel that — is it more important from a standpoint of

                                     5
        when you‘re deciding what to do with people who break the law, is
        punishment more important, is rehabilitating those people?

        DEFENSE COUNSEL: I‘ve been over this issue before, and generally it‘s
        not an admissible line of questioning when the Court determines
        punishment.

        THE COURT: It is important to see if — go ahead and explain.

        THE STATE: In order to gauge somebody‘s feelings on whether or not it‘s
        more important to punish people or to rehabilitate them — I mean, your
        guy is not probation eligible anyway, so I didn‘t touch on any specific
        issues.

        DEFENSE COUNSEL: So, therefore, it‘s not relevant to anything we‘re
        doing here.

        THE STATE: It‘s relevant to someone‘s feeling on crime, and I can ask it
        like that if you want me to.

        THE COURT: Okay. So what‘s your objection, Counsel?

        DEFENSE COUNSEL: My objection is to relevance. And since we‘re not
        going to the jury for punishment, it just confuses the issue and it would
        prejudice my client.

        THE COURT: Okay. Objection is overruled but noted for the record.

        DEFENSE COUNSEL: Okay. Thank you, Judge.

        The State then asked the venire, ―[F]rom a societal standpoint, when dealing with
crime do you feel that it‘s more important to punish people or to rehabilitate people?‖2
Each venire member responded to the question; most picked one of the two options, some
chose both, and some said it would depend on the circumstances.

        Later during voir dire, a venire member told the court outside the presence of the
venire that she inferred from the State‘s comments about a criminal background that
appellant ―has a background that would adversely affect.‖ The venire member said, ―I‘m

        2
          After eliciting the first ―it depends‖ response, the State explained, ―Let‘s put it this way. You‘re
required to give me an answer of punishment or rehabilitation.‖
                                                      6
sort of thinking he might be more likely to be guilty based on that.‖ The court struck her
from the panel by agreement.

        Appellant‘s first issue conflates two separate complaints, only one of which is
preserved for our review. An appellant must receive an adverse ruling from the trial
court to preserve error for review. See, e.g., Tex. R. App. P. 33.1(a); Tucker v. State, 990
S.W.2d 261, 262 (Tex. Crim. App. 1999). No error is preserved if the trial court did not
rule on the appellant‘s objection unless the appellant objected to the trial court‘s failure to
rule. See Tex. R. App. P. 33.1(a)(2)(B); Tucker, 990 S.W.2d at 670. Further, no error is
preserved if the appellant received all of the requested relief. See, e.g., Adams v. State,
685 S.W.2d 661, 670 (Tex. Crim. App. 1985). Thus, no error is preserved if the trial
court sustained the appellant‘s objection to an improper comment made in front of the
jury and the appellant did not request an instruction to disregard and mistrial. See Fuller
v. State, 827 S.W.2d 919, 926 (Tex. Crim. App. 1992) (improper statement by witness);
Koller v. State, 518 S.W.2d 373, 375 n.2 (Tex. Crim. App. 1975 (improper jury
argument).3

        Appellant first complains of the State‘s general comments about a defendant‘s
criminal record. When counsel objected to these comments, the trial court said the State
was ―belaboring the point,‖ and the State responded, ―Then I‘ll stop.‖ The State did not
again address the issue of a defendant‘s criminal background or history. Appellant did
not receive a ruling on the objection, adverse or otherwise.4 But even if we assume he
received a favorable ruling, he did not ask the court to instruct the jury to disregard the


        3
          See also Schumacher v. State, 72 S.W.3d 43, 46–47 (Tex. App.—Texarkana 2001, pet. ref‘d)
(no error preserved when the State inappropriately characterized the defendant in an unfavorable light
during voir dire; counsel‘s objection was sustained but no further relief was requested); Davis v. State,
894 S.W.2d 471, 474 (Tex. App.—Fort Worth 1995, no pet.) (no error preserved when the State asked an
improper question during voir dire; counsel‘s objection was sustained, and the court instructed the jury to
disregard, but counsel never asked for the panel to be quashed).
        4
         Cf. Grayson v. State, 192 S.W.3d 790, 793 (Tex. App.—Houston [1st Dist.] 2006, ) (trial court‘s
response to the appellant‘s jury-argument objection — ―Let‘s proceed.‖ — was not a ruling on the
objection).
                                                    7
comments or to declare a mistrial. When the State voluntarily refrained from making any
additional comments on the same subject, appellant received all the relief he requested.
No error is preserved for our review regarding the State‘s comments about a defendant‘s
criminal record.

       Next, appellant complains that the State asked the venire members to describe
whether they felt it was more important to punish or rehabilitate. Appellant argues this
question was irrelevant because he had filed a written election to have the trial court,
rather than the jury, assess punishment.

       A trial court has broad discretion over the process of selecting a jury, and we will
not reverse the trial court‘s decision on the propriety of a particular voir dire question
absent an abuse of discretion. Sells v. State, 121 S.W.3d 748, 755 (Tex. Crim. App.
2003). A trial court abuses its discretion if it allows the State to ask an improper
question. Atkins v. State, 951 S.W.2d 787, 790 (Tex. Crim. App. 1997). A question is
improper if it (1) ―attempts to commit the juror to a particular verdict based on particular
facts‖ (a commitment question); or (2) ―is so vague or broad in nature as to constitute a
global fishing expedition.‖ Sells, 121 S.W.3d at 756. A question is proper if it seeks to
discover a juror‘s views on an issue applicable to the case. Id. Generally, ―questions that
are not clearly improper on some other basis may be asked for purposes of intelligently
exercising peremptory challenges subject to reasonable time limits imposed by the trial
court.‖ Barajas v. State, 93 S.W.3d 36, 39 (Tex. Crim. App. 2002) (citing Ratliff v. State,
690 S.W.2d 597, 600 (Tex. Crim. App. 1985)).

       Appellant and the State note that the Beaumont and Dallas Courts of Appeals
diverge over whether ―punishment issues‖ may be discussed during voir dire when the
defendant has elected for punishment to be assessed by the court. Compare Johnson v.
State, 766 S.W.2d 559 (Tex. App.—Beaumont 1989, pet. ref‘d) (finding error when the
State discussed punishment ranges for enhancements during voir dire), with Hunt v. State,
852 S.W.2d 278 (Tex. App.—Dallas 1993, no pet.) (finding no error when the State

                                             8
discussed the punishment range for a lesser-included crime during voir dire). Of primary
concern in those cases was the Court of Criminal Appeals‘ holding, ―Where the jury may
be called upon to assess punishment, both the State and the defendant have a right to
qualify the jury on the full range of punishment.‖ Bevill v. State, 573 S.W.2d 781, 783
(Tex. Crim. App. 1978) (emphasis added). The Dallas Court of Appeals held that the
punishment issue in that case properly was addressed during voir dire because ―the jury
might have been called upon to assess punishment‖ under Section 2, Article 37.07, of the
Code of Criminal Procedure, which ―allows a defendant, with the consent of the State, to
change his election if a finding of guilt is returned.‖ Hunt, 852 S.W.2d at 281; see Tex.
Code Crim. Proc. Ann. art. 37.07, § 2(b) (Vernon Supp. 2009).5

        These decisions are not instructive for resolving the issue in this case because the
State‘s question did not address a mere ―punishment issue.‖ The State‘s question —
whether the venire members felt punishment or rehabilitation was more important when
dealing with crime — sought only to discover each ―prospective juror‘s general
philosophical outlook on the justice system (such as whether the retribution, deterrence,
or rehabilitation is the prime goal of the criminal justice system). The parties are given
broader latitude to ask such general background and philosophy questions.‘‖ Davis v.
State, __ S.W.3d __, 2011 WL 1135373, at *1–2 (Tex. Crim. App. March 30, 2011)
(quoting Sells, 121 S.W.3d at 756 n.22); see Smith v. State, 703 S.W.2d 641, 645 (Tex.
Crim. App. 1985) (proper questions related to the venire‘s ―idea of punishment‖ and
―what they think its purpose should be‖); Campbell v. State, 685 S.W.2d 23, 25 (Tex.
Crim. App. 1985) (finding the following question proper: ―Would you consider
retribution or rehabilitation to be the primary concern of the punishment?‖); Powell v.
State, 631 S.W.2d 169, 170 (Tex. Crim. App. [Panel Op.] 1982) (finding the following

        5
          In an unpublished opinion, this court agreed with Hunt and held that a voir dire question about
the range of punishment for a lesser-included crime was proper because, even though the defendant
elected for the trial court to assess punishment, the defendant and State could agree at a later time to have
the jury assess punishment. Smart v. State, No. A14-92-00787-CR, 1993 WL 368844, at *3 (Tex. App.—
Houston [14th Dist.] Sept. 23, 1993, pet. ref‘d) (mem. op., not designated for publication).
                                                     9
question proper: ―[D]o you consider yourself a believer in the theory of deterren[ce],
punishment, or rehabilitation?‖).

        In all of the reported decisions we reviewed that addressed the propriety of such
philosophical questions, the jury assessed punishment.6 But this distinction makes no
difference. Prospective jurors‘ answers to such philosophical questions may help both
parties make intelligent peremptory strikes and could aid decision-making and trial
strategy throughout the guilt-innocence portion of the trial. Further, the objectives of the
Penal Code embodied in Section 1.02 — including deterrence, rehabilitation, and
punishment — ―arguably could be considered relevant to the disposition of any criminal
case.‖ Cane v. State, 698 S.W.2d 138, 140 (Tex. Crim. App. 1985) (holding that a trial
court would not abuse its discretion by submitting a charge that included all of the
objectives of the Penal Code identified in Section 1.02); see also Dawson v. State, No.
14-95-01091-CR, 1998 WL 119675, at *1 (Tex. App.—Houston [14th Dist.] Mar. 19,
1998, pet. ref‘d) (not designated for publication) (reasoning that the State could inquire of
each venire member about whether punishment, deterrence, or rehabilitation was the
more important goal of the criminal justice system because these objectives are
enumerated in the Penal Code).7


        6
           The Austin Court of Appeals issued an unpublished decision finding ―no harmful error‖ when
the trial court allowed the State to question jurors about their attitudes toward punishment even though
the defendant had elected for the court to assess punishment. Burk v. State, No. 03-99-00105-CR, 1999
WL 1023914, at *4 (Tex. App.—Austin Nov. 12, 1999, no pet.) (mem. op., not designated for
publication). The court of appeals stressed that the State‘s questions did not provoke any improper
speculation into the defendant‘s criminal background, as had been done in Johnson. Id. (citing Johnson,
766 S.W.2d at 560). The court also emphasized that there was no ―unfair advantage‖ to the State from
asking the question because it could help both sides determine whether they wanted to move to strike
jurors or elect to have the jury assess punishment. Id. Finally, there was no indication in the record that
the State used the juror‘s responses to strike jurors who favored rehabilitation over revenge. See id.
        7
            Section 1.02 provides in part:
        [T]he provisions of this code are intended, and shall be construed, to achieve the
        following objections:
              (1)   to insure the public safety through:
                    (A)    the deterrent influence of the penalties hereinafter provided;
                                                      10
        The State‘s question in this case was not ―clearly improper.‖ Indeed, the Court of
Criminal Appeals has approved such philosophical questions. Thus, the trial court did
not abuse its discretion when it allowed the State to ask prospective jurors whether they
felt rehabilitation or punishment was more important.

        Appellant‘s first issue is overruled.

                                        MOTION TO SUPPRESS

        In his second issue, appellant argues that the trial court erred by denying his
motion to suppress the pistol appellant used during the offense because there was no
evidence to support the police officer‘s reason for stopping appellant, and the officer
lacked reasonable suspicion or probable cause to believe appellant was committing an
offense or engaging in suspicious activity.               The State responds that the officer had
probable cause to make an arrest based on appellant‘s violation of a provision of the
Transportation Code. 8

        We review a trial court‘s ruling on a motion to suppress under a bifurcated
standard. Vasquez v. State, 324 S.W.3d 912, 918 (Tex. App.—Houston [14th Dist.]
2010, pet. ref‘d) (citing Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997)).
The trial court is the sole finder of fact and is free to believe or disbelieve any or all of the
evidence presented at a suppression hearing. Wiede v. State, 214 S.W.3d 17, 24–25 (Tex.
Crim. App. 2007). We give almost total deference to the trial court‘s determination of
historical facts that depend on credibility and demeanor of witnesses, but we review de

                   (B)   the rehabilitation of those convicted of violations of this code; and
                   (C)   such punishment as may be necessary to prevent likely recurrence of
                         criminal behavior;
Tex. Penal Code Ann. § 1.02(1) (Vernon 2011) (emphasis added).
        8
           The trial court stated, ―Court finds that the officer had probable cause to make an arrest and that
it is reasonable to allow officers to ensure their safety and to preserve evidence by searching the suspect.‖
For purposes of this appeal, we assume without deciding that appellant was arrested — rather than merely
detained — at the time Officer Ruiz conducted the search and discovered the pistol. But see State v.
Sheppard, 271 S.W.3d 281, 290–91 (Tex. Crim. App. 2008) (noting distinction between arrest and
detention).
                                                     11
novo the court‘s application of the law to the facts. Id. at 25. We view the evidence
presented on a motion to suppress in the light most favorable to the trial court‘s ruling.
Id. at 24.

       A police officer may arrest a suspect without a warrant if the State shows that the
officer had probable cause and statutory authority to make the arrest. Parker v. State, 206
S.W.3d 593, 596 (Tex. Crim. App. 2006). An officer has probable cause to arrest a
suspect when the totality of the circumstances within the officer‘s knowledge would
allow a prudent person to believe that the suspect had committed or was committing an
offense. Id. An officer has statutory authority to make an arrest when the officer
observes a suspect committing a criminal offense. See id. at 596 n.9; see also Tex. Code
Crim. Proc. Ann. art. 14.01(b) (Vernon 2005) (―A peace officer may arrest an offender
without warrant for any offense committed in his presence or within his view.‖); Tex.
Transp. Code Ann. § 543.001 (Vernon 2011) (―Any peace officer may arrest without a
warrant a person found committing a violation of this subtitle.‖). See generally Atwater
v. City of Lago Vista, 532 U.S. 318, 354 (2001) (defendant‘s arrest for violating Texas
Transportation Code seatbelt law was valid under Fourth Amendment).

       Here, Officer Ruiz arrested appellant because he believed appellant was walking
on the wrong side of the street when a sidewalk was present. Section 552.006 of the
Transportation Code provides in relevant part:

       (a) A pedestrian may not walk along and on a roadway if an adjacent sidewalk is
           provided and is accessible to the pedestrian.
       (b) If a sidewalk is not provided, a pedestrian walking along and on a highway
           shall if possible walk on:
             (1) the left side of the roadway; or
             (2) the shoulder of the highway facing oncoming traffic.

Tex. Transp. Code Ann. § 552.006. Appellant contends, ―The evidence presented to the
trial court during the motion to suppress hearing failed to establish whether any of the
prescribed violations took place.‖ This argument overstates the State‘s burden. ―[P]roof
                                            12
of the actual commission of the offense is not a requisite.‖ Drago v. State, 553 S.W.2d
375, 377 (Tex. Crim. App. 1977); accord Valencia v. State, 820 S.W.2d 397, 400 (Tex.
App.—Houston [14th Dist.] 1991, pet. ref‘d). Rather, the State need only show that the
officer had probable cause to believe the suspect committed an offence. Valencia, 820
S.W.2d at 400. All that is required, therefore, are ―specific facts within the presence or
view of an officer for him to reasonably conclude therefrom that an offense is being
committed in his presence or within his view.‖ Drago, 553 S.W.2d at 377.

       Officer Ruiz testified that he observed appellant ―walking on the wrong side of the
street.‖ He testified that the street had a sidewalk, but ―some portions of it are obscured.‖
When the State asked if appellant was ―walking on a portion where there is a sidewalk or
was he walking where the sidewalk is obscured,‖ Ruiz answered, ―He was walking where
the — there is a portion of the sidewalk.‖ Thus, Ruiz‘s testimony established that he had
specific facts to believe he observed appellant commit an offense: (1) appellant was
walking along a roadway; (2) there was an adjacent sidewalk provided; and (3) the
portion of the sidewalk adjacent to appellant was accessible.

       Appellant contends there is ―an issue as to whether [the sidewalk] was ‗accessible
to the pedestrian‘‖ because the State and appellant introduced pictures of the roadway
showing that portions of the sidewalk were obstructed, and Ruiz acknowledged the
obstructions. We must defer to the trial court‘s implied finding that the portion of the
sidewalk near appellant was not obstructed when Ruiz observed appellant walking in the
street. Thus, Ruiz had probable cause to make an arrest.

       Even if we assume for argument‘s sake that Ruiz could not reasonably conclude
that the sidewalk was accessible to appellant, Ruiz‘s testimony established that he had
probable cause to arrest appellant for violating subsection (b) of the statute.         Ruiz
testified that appellant was ―walking on the wrong side of the street‖ and that the
Transportation Code requires a person to ―walk facing traffic.‖ A reasonable fact finder



                                             13
could infer from this testimony that appellant was not facing oncoming traffic or walking
on the left side of the street.9

        Accordingly, the trial court correctly denied appellant‘s motion to suppress.
Appellant‘s second issue is overruled.

                                            JURY CHARGE

        In his fourth issue, appellant argues that the trial court erred by not charging the
jury on the issue of self defense. The State contends the evidence did not warrant a self
defense instruction because ―there is no evidence in the record to establish that
appellant‘s use of the deadly weapon was immediately necessary to protect himself from
Mr. Hines‘s use of unlawful deadly force.‖10

        If a defense is supported by the evidence, then the trial court must instruct the jury
on that defense regardless of the strength or credibility of the evidence. Shaw v. State,
243 S.W.3d 647, 658 (Tex. Crim. App. 2007); see Tex. Penal Code Ann. § 2.03(c)
(Vernon 2011). A defense is supported by the evidence if there is some evidence from
any source on each element of the defense that, if believed by the jury, would support a
rational inference that the element is true. Shaw, 243 S.W.3d at 657–58. We view the
evidence in the light most favorable to the defendant. Ferrel v. State, 55 S.W.3d 586,
591 (Tex. Crim. App. 2001). ―Whether a defense is supported by the evidence is a
sufficiency question reviewable on appeal as a question of law.‖ Shaw, 243 S.W.3d at
658.

        9
          Appellant argues that subsection (b) could not apply to appellant because a sidewalk was indeed
―provided.‖ He contends ―the only issue is whether it was accessible.‖ But even if appellant was not
actually violating the statute, Ruiz could still have probable cause to make an arrest. See Drago, 553
S.W.2d at 377 (officer had probable cause for a traffic stop even though the traffic signs in question could
have been unconstitutionally vague and would not have afforded the defendant due process in a
prosecution for violating the traffic law itself).
        10
           The State also contends that a jury instruction was unwarranted because appellant (1) was
carrying a weapon in violation of Section 46.02 of the Penal Code; (2) provoked the disturbance as a
matter of law; and (3) was committing a criminal trespass. We do not address these arguments because it
would be unnecessary for the disposition of this appeal. See Tex. R. App. P. 47.1.
                                                    14
        As applied in this case, appellant would be justified in making a threat of deadly
force against Hines (1) if appellant was justified in using force under Section 9.31 of the
Penal Code;11 and (2) when and to the degree appellant reasonably believed deadly force
was immediately necessary to protect himself against Hines‘s use or attempted use of
unlawful deadly force. See Tex. Penal Code Ann. § 9.32(a) (Vernon 2011); see also Tex.
Penal Code Ann. § 9.04 (Vernon 2011) (―The threat of force is justified when the use of
force is justified by this chapter.‖). ―Reasonable belief‖ is a belief that would be held by
an ordinary and prudent person in the same circumstances as appellant. See Tex. Penal
Code Ann. § 1.07 (Vernon 2011).

        Appellant suggests the ―critical factor for this Court to consider here is the
admission by the complainant in this case that he threatened Appellant with a deadly
weapon.‖ Appellant suggests we should not consider whether he retreated to determine if
he reasonably believed deadly force was immediately necessary. A 2007 amendment to
Section 9.32 repealed the previously required element that ―a reasonable person in the
actor‘s situation would not have retreated.‖ Act of March 20, 2007, 80th Leg., R.S., ch.
1, § 3, 2007 Tex. Gen. Laws 1; see also Morales v. State, No. PD-1155-10, __ S.W.3d __
2011 WL 5375133, at *2–3 (Tex. Crim. App. Nov. 9, 2011). The statute now provides:

        (c) A person who has a right to be present at the location where the deadly
        force is used, who has not provoked the person against whom the deadly
        force is used, and who is not engaged in criminal activity at the time the
        deadly force is used is not required to retreat before using deadly force as
        described by this section.

        (d) For purposes of Subsection (a)(2), in determining whether an actor
        described by Subsection (c) reasonably believed that the use of deadly force
        was necessary, a finder of fact may not consider whether the actor failed to
        retreat.




        11
           Section 9.31(b) provides a list of exceptions for when the use of force against another is not
justified. See Tex. Penal Code Ann. § 9.31(b) (Vernon 2011).
                                                   15
Tex. Penal Code Ann. § 9.32(c)–(d).12

       Undisputed evidence in the record shows that Hines put his hand on a steel
banding machine and threatened to hit appellant while both were standing in the
warehouse. But after Hines made this threat, both parties retreated from the disturbance.
Hines went back to his office and began talking on a radio to some drivers. Appellant
went to his car. Only after both parties retreated did appellant return to the building, open
the door to the office, and threaten Hines with deadly force.

       Regardless of whether appellant presented some evidence addressing the
requirements of subsection (c), we need not consider whether appellant ―failed to retreat‖
in this case. Appellant and Hines both retreated. Therefore, the threat from Hines had
ceased by the time appellant returned to the building from his car and entered Hines‘s
office with a gun.

       Appellant retreated from the disturbance in the warehouse, went to his car,
obtained a gun, and reappeared at a different location on the company‘s premises to
escalate the disturbance at a time when he was under no threat of violence from Hines.
No reasonable person would have believed that deadly force was immediately necessary
to protect himself from Hines at the time appellant reappeared in Hines‘s office and
threatened Hines with deadly force. See Davis v. State, 22 S.W.3d 638, 640 (Tex.
App.—Waco 2000, pet. ref‘d) (defendant could not have reasonably believed force was
immediately necessary; after the complainant first tried to hit the defendant, the
defendant walked away, left the room, got a knife, and returned to threaten the
complainant); Reece v. State, 683 S.W.2d 873, 874 (Tex. App.—Houston [14th Dist.]
1984, no pet.) (defendant could not have reasonably believed deadly force was
immediately necessary under circumstances in which the complainant struck the
defendant in the back of the head, kicked the defendant while the defendant was on the

       12
           Subsection (a)(2) requires that the person using deadly force must reasonably believe that
deadly force is immediately necessary. Tex. Penal Code. Ann. § 9.32(a)(2).
                                                 16
ground, said he was going to get his .357 Magnum and ―waste‖ the defendant, and
walked away; defendant then pulled a shotgun from his car, told the complainant to ―hold
it,‖ and shot the complainant as the complainant was approaching the defendant); Bray v.
State, 634 S.W.2d 370, 371–73 (Tex. App.—Dallas 1982, no pet.) (defendant was not
entitled to charge on self defense in part because the complainant did not threaten deadly
force; the complainant had struck the defendant with a stick earlier in the day and had
walked by the defendant‘s house); see also Hardin v. State, 104 Tex. Crim. 178, 181, 283
S.W. 517, 518 (1926) (―[I]f it reasonably appeared to [the defendant] that his adversary
had in good faith abandoned the difficulty, he could not further pursue and shoot said
adversary.‖).

      Appellant‘s fourth issue is overruled.

                                     CONCLUSION

      Having overruled all of appellant‘s issues, we affirm the trial court‘s judgment.




                                         /s/    William J. Boyce
                                                Justice



Panel consists of Justices Brown, Boyce, and McCally.
Publish — Tex. R. App. P. 47.2(b).




                                           17